DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2,11 are objected to because of the following informalities:  
In claim 2, “a first value of sub-data blocks” should be changed to “ the [a] first value of sub-data blocks”. 
In claim 11, “ the first value  sub-data blocks” on line 3 should be changed to “the first value of the sub-data blocks”.
Claims 7,16 are objected to because “ sending transmission indication to the Ue over the uplink transmission resource” should be changed to “sending transmission indication to the Ue over the [uplink] downlink transmission” . 
In claims 6, 15 “a second communication device” on line 3 is objected to and should be changed to “the [a] second communication device” to avoid lack of antecedent basis. Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
As compared with Fig.6C, the description “the target data block is constituted of three sub-data blocks whose service type is the eMBB and one sub-data block whose mMTC” in par[0072], page 12 is objected to because  it should be “the target data block is constituted of three sub-data blocks whose service type is the [mMTC and one sub-data block whose service type is the [eMBB.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,8,10-14,17-18,20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yap et al. (US Pat.9,680,611).
In claims 1,10,20 Yap et al. discloses a method for transmitting data, applied to a first communication device (see fig.1; col.4; lines 31-34; a transmitter 100 transmits data streams), comprising:
receiving at least one retransmission request, wherein the retransmission request is configured to request retransmission of erroneous sub-data blocks in a previously transmitted data block (see fig.3; col.5; lines 8-26; the transmitter receives NACK for retransmission request of the only corrupted data streams that require s retransmission);

In claims 2,11 Yap et al. discloses in response to determining that a number of sub-data blocks that need to be retransmitted reaches a first value, obtaining a target data block by combining a first value of sub-data blocks that need to be retransmitted ( see col.5; lines 25-26; only the corrupted data streams require a retransmission).
In claims 3,12 Yap et al. discloses based on a service type of each sub-data block that needs to be retransmitted, in response to determining that a number of sub-data blocks whose service type is a target service type reaches a second value, obtaining a target data block by combining the sub-data blocks that need to be retransmitted ( see col.6; lines 27-40; using the retransmission mode 2 to retransmit a large volume of Video data  requires a short time with no delay; while retransmission mode 1 is used to transmit facsimile).
In claims 4,13 Yap et al. discloses wherein the service type is ultra reliable low latency communication (URLLC) ( see col.6; lines 27-32; retransmission method 2 is used to retransmit video stream which do not allow delay), enhanced Mobile Broad Band (eMBB), or massive machine type of communication (mMTC).

In claims 8,17,18 Yap et al. discloses determining a retransmission mode configured; and
sending the sub-data blocks corresponding to each retransmission request to the second communication device corresponding to the retransmission request respectively when the retransmission mode is a first transmission mode ( see fig.4 col.5; lines 44-col.6; line 4; a retransmission mode 1 is selected  to retransmit packets 2,4 via the same antenna),
wherein the combining the sub-data blocks that need to be retransmitted into a target data block, comprising:
combining the sub-data blocks that need to be retransmitted into a target data block when the retransmission mode is a second retransmission mode and the sub-data blocks that need to be retransmitted meet a predetermined condition (see fig.5; col.6; lines 5-13; a retransmission method 2 is used to retransmit packets 2,4 via other antenna where error did not occur in previous transmission to increase data accuracy).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 6,7,15,16,9,19 are rejected under 35 U.S.C. 103 as being unpatentable over Yap et al. ( US Pat.9,680,611) in view of Luo et al. ( US Pat.10,348,466).
In claims 6,15,9,19 Yap et al.  does not disclose wherein the first communication device is a base station, and the second communication device is a User Equipment (UE), and prior to the sending the target data block to a second communication device,  method further comprises:
sending transmission indication information to the UE over a downlink transmission resource scheduled for the UE, the transmission indication information indicating a number of sub-data blocks in the target data block and a size of each sub-data block. 
Luo et al. discloses prior to transmission, a BS 105 ( see fig.1 and Fig.2; steps 210,215)  segments a transport block into code blocks and transmits the code blocks to a UE 115 ( see fig.1 and fig.2). The BS 105 transmits code block size indicator at step 220, fig.2 ( see col.10; lines 10-35 and col.7; lines 65 to col.8; line 12 and col.8; lines 52-60) via a control channel PDCCH ( claims 9,19; retransmission is configured via PDCCH). Using the code block size indicator, the UE 115 decodes the code blocks transmitted at step 215 (wherein the first communication device is a base station, and the second communication device is a User Equipment (UE), and prior to the sending the target data block to a second communication device,  method further comprises:

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Luo et al. with that of Yap et al. to notify the UE the amount of sub-data blocks to be transmitted to the UE.   
In claims 7,16 Yap et al. discloses sending a scheduling request to the base station, wherein the scheduling request is configured to request scheduling an uplink transmission resource for the UE ( see fig.3; col.4; line 55 to col.5; line 28; the receiver 200 receives packets from the transmitter 100, detects error, transmits a NACK to the transmitter 100  via feedback channel 322 for retransmission). Yap et al. does not disclose wherein the first communication device is a user equipment (UE), and the second communication device is base station, and sending transmission indication information to the UE over the uplink transmission resource, wherein the transmission indication information is configured to indicate a number of sub-data blocks in the target data block and a size of each sub-data block.
Luo et al. discloses prior to transmission, a BS 105 (see fig.1 and Fig.2; steps 210,215) segments a transport block into code blocks and transmits the code blocks to a 
sending transmission indication information to the UE over a downlink transmission resource scheduled for the UE, the transmission indication information indicating a number of sub-data blocks in the target data block and a size of each sub-data block).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Luo et al. with that of Yap et al. to notify the UE the amount of sub-data blocks to be transmitted to the UE.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Linda et al. (US Pat.9,722,763);
Tada et al. (US Pat.8,621,311);
Park et al. (US Pub.2009/0154392).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/Primary Examiner, Art Unit 2413